 1                                                                          JS-6
 2
 3                                                                           11/8/2019

 4                                                                            CW

 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES)
10
11 PAMELA AYAZ,                                    )   Case No. 2:19-cv-06939-FMO-SS
                                                   )
12                     Plaintiff,                  )   ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
13              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                       )
   NORTH AMERICA,                                  )   Judge: Fernando M. Olguin
15                                                 )   Ctrm: 6D, 6th Floor
             Defendant.                            )
16                                                 )
                                                   )   Complaint Filed: August 9, 2019
17
                Based upon the stipulation of the parties and for good cause shown:
18
                IT IS HEREBY ORDERED that this action, Case No. 2:19-cv-06939-FMO-SS,
19
     is dismissed in its entirety as to all defendants, with prejudice.
20
                IT IS HEREBY FURTHER ORDERED that each party shall bear its own
21
     attorneys’ fees and costs in this matter.
22
23
                IT IS SO ORDERED.
24
25
     Dated November 8, 2019                                  /s/
26                                                     Fernando M. Olguin
27                                                     United States District Judge

28
                                                   1                 Case No. 2:19-cv-06939-FMO-SS
                                                              ORDER GRANTING JT STIP. TO DISMISS
     171284.1
                                                                                  WITH PREJUDICE
